PER CURIAM.
The Port Authority entered into a lease for mooring rights and warehouse space on publicly owned land with Beelman River Terminals, Inc. Beelman then contracted with F & J Construction, Inc., (F & J) to make several repairs and capital improvements to the leased facility including the removal of asbestos from a warehouse located on the leased property. F & J hired Bellon to do the asbestos removal work. Bellon completed the work but has never been compensated.
Bellon brought suit against F & J, the Port Authority of St. Louis and its directors. Count I of the petition alleged breach of contract against F & J, and count II alleged breach of statutory duty, pursuant to section 107.170, RSMo 1986, against the port authority and its directors, individually and severally. Bellon moved for summary judgment against F & J, the port authority and its directors. The port authority filed a motion to dismiss Bellon’s claim on the grounds that Bellon’s petition failed to state a claim on which relief could be granted.
The court denied Bellon’s motion for summary judgment as to the port authority and granted the port authority’s motion to dismiss Bellon’s claim, without prejudice, dismissing only the port authority. Subsequently, the court granted Bellon’s motion for summary judgment against F & J on count I and also entered judgment against the directors, jointly and severally, on count II
Finding no error of law and determining that an opinion would have no precedential value, the judgment is affirmed by this memorandum decision. Rule 84..16(b).
All concur.